J-S42042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SPENCER LONG                               :
                                               :
                       Appellant               :   No. 3075 EDA 2018

          Appeal from the Judgment of Sentence Entered June 18, 2018
              in the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0001874-2016


BEFORE: PANELLA, P.J., OLSON, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED NOVEMBER 30, 2020

        Spencer Long (“Long”) appeals from the judgment of sentence imposed

following his conviction of attempted murder, aggravated assault, recklessly

endangering another person, firearms not to be carried without a license, and

carrying a firearm on public streets or public property in Philadelphia. 1 We

affirm.

        On December 18, 2015, at approximately 1:00 p.m., Philadelphia Police

received a report of a shooting victim at Roxborough Hospital. The victim,

Marquis McClain (“McClain”), told police that he had been shot in the buttocks

in the area of North 27th and West Thompson Streets in Philadelphia.




____________________________________________


1   See 18 Pa.C.S.A. §§ 901(a), 2502, 2701(a)(1), 2705, 6106(a)(1), 6108.
J-S42042-20


       Detective Michael Repici (“Detective Repici”) was subsequently assigned

to investigate the shooting. Detective Repici interviewed a witness, Terrence

Jackson (“Jackson”), who was in the car with McClain at the time of the

shooting. Jackson told Detective Repici that McClain had been arguing on the

phone with someone known as “Little Spence” shortly before the shooting.

Another witness, Tim Szerlik (“Szerlik”),2 identified Long from a photo array.

       Long was arrested on December 31, 2015.             The arresting officers

recovered two cell phones during the arrest—one iPhone, and one black LTE

cell phone. Long confirmed that both phones belonged to him, but indicated

that the iPhone was not functioning at that time. Long also confirmed his cell

phone number for the LTE phone.

       Relevantly, on the same date, Detective Repici applied for a search

warrant (“Warrant Number 192914”).               The search warrant Application

identified the “premises and/or location to be searched” as “Metro PCS cell

phone number of 267[-]499[-XXXX]. 2250 Lakeside Blvd., Richardson, TX

75082.” Defendant’s Exhibit 3 (Application for Search Warrant and Affidavit

192914), 12/31/15. Specifically, the Application sought “[i]ncoming/outgoing

call records, duration time and cell site tower location, text messages and


____________________________________________


2 Szerlik, a construction worker, was working in the area of 27th and Thompson
Streets at the time of the shooting. See N.T. (Jury Trial), 4/21/17, at 50.
Approximately 45 minutes to an hour after the shooting, Szerlik called 911 to
report the incident. Id. at 77; id. (wherein the audio recording of the 911 call
was played in open court). Szerlik later identified Long again during the jury
trial. Id. at 55-56.

                                           -2-
J-S42042-20


photos for the cellular phone number of 267-449-[XXXX] from 12-16-15 to

present time.” Id. In the supporting Affidavit of Probable Cause, Detective

Repici alleged that the cell phone number belonged to Long, and he was

seeking a search warrant “in an effort to establish that [Long] and [McClain]

had contact on the day of the shooting either via text or phone call.” Id.

Warrant Number 192914 was sent to Metro PCS for call records. See N.T.

(Suppression), 1/19/17, at 25, 35.    Call records obtained from Metro PCS

revealed “numerous” phone calls between McClain and Long on the date of

the shooting. Id. at 20.

     On January 14, 2016, Detective Repici applied for a search warrant

(“Warrant Number 192930”). The search warrant Application identified the

same “premises and/or persons to be searched[,]” i.e., Long’s cell phone

number.   Commonwealth’s Exhibit 40 (Application for Search Warrant and

Affidavit 192930), 1/14/16. The Application sought “[s]ubscriber information,

incoming/outgoing call records, with duration, time and location of cell site

towers, text messages, photos and videos for the cell number of 267-499-

[XXXX] from 12-12-15 to present.” Id. Detective Repici set forth the same

supporting information in the Affidavit of Probable Cause.    Id.   Detective

Repici provided Warrant Number 192930, as well as the phone itself, to a

District Attorney’s Office forensic examiner, who performed a cell phone data

“dump.” See N.T. (Suppression), 1/19/17, at 25-26. The “dump” provided




                                     -3-
J-S42042-20


investigators with photographs, calls, text messages, and videos. See id. at

26.

       On the same date, Detective Repici applied for an additional search

warrant (“Warrant Number 192931”) identifying the “premises and/or persons

to be searched” as Metro PCS cell phone number of 267-438-[XXXX], 2250

Lakeside Blvd., Ricjardson [sic], TX 75082.”              Defendant’s Exhibit 2

(Application for Search Warrant and Affidavit 192931), 1/14/16.              The

Application sought “[s]ubscriber information, incoming/outgoing cell records

with duration, time and location as well as cell site tower locations, text

messages, photos and videos for the number of 267-438-[XXXX] from 12-12-

15 to present time.”         Id.    In the supporting Affidavit, Detective Repici

identified the cell phone number as belonging to Long’s girlfriend, Aaliya

Porterfield (“Porterfield”),3 and alleged that “[t]he girlfriend was interviewed

and relayed that [McClain] was calling her cell phone[,] arguing with [Long].”

Id.

       On February 5, 2016, a grand jury indicted Long on attempted murder

and related offenses. Based on the indictment, the Commonwealth charged

Long via Criminal Information.




____________________________________________


3Porterfield had been romantically involved with both Long and McClain. See
N.T. (Jury Trial), 4/21/17, at 19 (wherein Porterfield stated, “They are all my
boyfriends.”).

                                           -4-
J-S42042-20


        Long filed an Omnibus Motion, including, inter alia, a Motion to suppress

on August 8, 2016.         Specifically, Long sought suppression of all physical

evidence and identification evidence, and argued that his arrest was illegal;

the search was conducted without probable cause and without a warrant; and

he was subjected to an unnecessarily suggestive identification procedure.

Following a suppression hearing on January 19, 2017, the trial court denied

Long’s Motion to suppress, citing the doctrine of inevitable discovery.4

        Several Motions in limine followed. Relevantly, the trial court permitted

the Commonwealth to introduce photographs of a gun found on Long’s cell

phone, as well as text messages concerning Long’s purchase of a .45 caliber

gun.5

        Following a jury trial in April 2017, Long was convicted of the above-




____________________________________________


4Long also filed a pro se Motion to Suppress on February 21, 2017. From the
docket, it does not appear that the trial court took action on the pro se Motion.

5  On November 27, 2015, Long sent the following text message to an
individual identified only as “Charlie” in his cell phone: “Yo bro I just grabbed
a join last night 45 nice 60 bones bro clean lol.” Commonwealth’s Exhibit 42C
(misspellings in original). The following day, Long sent another message,
which included a photograph of the gun, with a message that said “Yea 70$”
[sic]. Commonwealth’s Exhibit 42D; see also N.T., 4/26/17, at 5 (wherein
Commonwealth’s Exhibit C42 was admitted into evidence at trial).


                                           -5-
J-S42042-20


mentioned offenses.6 On June 18, 2018, the trial court sentenced Long to a

term of 10 to 20 years in prison, with credit for time served, for the attempted

murder conviction.7 For the remaining convictions, the trial court entered a

determination of guilt without further penalty.      Additionally, the trial court

directed Long to receive mental health treatment. Long filed a timely Post-

Sentence Motion, which was denied by operation of law. Long filed a timely

Notice of Appeal and a court-ordered Pa.R.A.P. 1925(b) Concise Statement of

errors complained of on appeal.

       Long now raises the following issues for our review:

       A. Did the lower court err in denying [Long’s M]otion to suppress
       information, phone records, text messages, photographs, and
       other evidence seized from a black LTE cell phone[,] in violation
       of the 4th Amendment of the United States Constitution[,] and the
       broader independent protections of Article 1, Section 8 of the
       Pennsylvania Constitution because:

              1. The police lacked a warrant which authorized the search
              of a physical phone or its contents[,] because [W]arrant
              [N]umber 192930 is not sufficiently particularized and does
              not permit the search of the physical phone, but rather[,]
              only a search of the phone company’s records;

              2. Even if a valid warrant existed authorizing a search of the
              phone, the police lacked a warrant to search for and seize
____________________________________________


6 Throughout the year following Long’s conviction, sentencing was deferred on
multiple occasions, as Long was deemed incompetent to proceed to a
sentencing hearing. The trial court issued several Criminal Involuntary Mental
Health Commitment Court Orders to defer sentencing, and Long remained in
the Detention Center’s Forensic Unit. On May 14, 2018, Long was deemed
competent, and the trial court scheduled a sentencing hearing.

7 Long’s aggravated assault and attempted murder convictions merged for
sentencing purposes.

                                           -6-
J-S42042-20


              the entire contents of the phone, outside of the warrant’s
              specified scope; and

              3. The trial court erred in finding that the discovery of the
              evidence was inevitable?

       B. Did the trial court improperly permit Edward Dixon [(“Dixon”)]
       to testify that [] McClain told him that “Spencer shot me” because
       the out[-]of[-]court statement did not satisfy any hearsay
       exception?

Brief for Appellant at 3-4.8

       In his first claim, Long argues that the trial court erred in denying his

Motion to suppress, which we will address separately. First, Long claims that

Warrant Number 192930 was insufficiently particular to authorize the search

of his phone. Id. at 24-25. According to Long, the Warrant “does particularly

describe the place or thing to be searched—the records of Metro-PCS relating


____________________________________________


8 On November 13, 2018, Long filed a Motion for Extension of Time to file a
supplemental concise statement, wherein counsel averred that he had
ordered, but not yet received, the complete transcripts from the suppression
hearing, trial, and sentencing. From the docket, it is unclear whether the trial
court granted Long leave to file a supplemental concise statement. Long filed
a Supplemental Concise Statement on August 2, 2019, which included the
addition of the second issue raised in his appellate brief. We note that the
transcript order was not attached to the Motion for Extension of Time, and the
docket does not reflect when the transcripts were filed. See Pa.R.A.P.
1925(b)(2)(ii) (providing that “[i]f a party has ordered but not received a
transcript necessary to develop the [s]tatement, the party may request an
extension of the deadline to file the [s]tatement until 21 days following the
date of entry on the docket of the transcript…. The party must attach the
transcript purchase order to the motion for the extension.”). Nevertheless, as
the trial court addressed Long’s second claim in its Opinion, we decline to
deem the issue waived on this basis.




                                           -7-
J-S42042-20


to cell phone number 267-499-[XXXX]. … However, the police executed that

[W]arrant upon an item and place that was not specified in the [W]arrant….”

Id. at 25, 28.     Long asserts that because the “place” to be searched was

described using the phone number, officers could not search the phone itself.

Id. at 26. Long argues,

       [a] plain reading of [Warrant Number 192930] in no way suggests
       to a reasonable reader that the thing being searched is the
       contents of a physical phone. It says clearly that the search is of
       a phone number, which belongs to the carrier and is bought or
       rented by the user. The phone belongs to the user.

Id. at 27.9

       We adhere to the following standard of review:

       An appellate court’s standard of review in addressing a challenge
       to the denial of a suppression motion is limited to determining
       whether the suppression court’s factual findings are supported by
       the record and whether the legal conclusions drawn from those
       facts are correct. Because the Commonwealth prevailed before
       the suppression court, we may consider only the evidence of the
       Commonwealth and so much of the evidence for the defense as
       remains uncontradicted when read in the context of the record as
       a whole. Where the suppression court’s factual findings are
       supported by the record, the appellate court is bound by those
       findings and may reverse only if the court’s legal conclusions are
       erroneous.    Where the appeal of the determination of the
       suppression court turns on allegations of legal error, the
____________________________________________


9 The Commonwealth argues that Long waived this claim because, during the
suppression hearing, Long “led the court to believe that he was not moving to
suppress any of the cellular evidence that had been transmitted by his phone
but only that which had not been transmitted.” Commonwealth’s Brief at 22
(emphasis in original); see also id. at 22-25. However, Long’s argument in
that regard was based on his assertion that Warrant Number 192930 should
have applied to the carrier (which purportedly would have records of
transmitted data), rather than the phone itself. We decline to deem this issue
waived.

                                           -8-
J-S42042-20


      suppression court’s legal conclusions are not binding on an
      appellate court, whose duty it is to determine if the suppression
      court properly applied the law to the facts. Thus, the conclusions
      of law of the courts below are subject to plenary review.

Commonwealth v. Smith, 164 A.3d 1255, 1257 (Pa. Super. 2017) (citation,

brackets, and ellipses omitted).

             The Fourth Amendment categorically prohibits the issuance
      of any warrant except one particularly describing the place to be
      searched and the persons or things to be seized. This requirement
      is meant to prevent general searches and ensures that the search
      will be carefully tailored to its justifications, and will not take on
      the character of the wide-ranging exploratory searches the
      Framers intended to prohibit. Along those lines, the scope of a
      lawful search is defined by the object of the search and the places
      in which there is probable cause to believe that it may be found.

Commonwealth v. Turpin, 216 A.3d 1055, 1063-64 (Pa. 2019) (internal

citations, quotation marks and brackets omitted). As this Court has explained,

      [i]t is a fundamental rule of law that a warrant must name or
      describe with particularity the property to be seized and the
      person or place to be searched…. The particularity requirement
      prohibits a warrant that is not particular enough and a warrant
      that is overbroad. These are two separate, though related, issues.
      A warrant unconstitutional for its lack of particularity authorizes a
      search in terms so ambiguous as to allow the executing officers to
      pick and choose among an individual’s possessions to find which
      items to seize. This will result in the general “rummaging” banned
      by the Fourth Amendment. A warrant unconstitutional for its
      overbreadth authorizes in clear or specific terms the seizure of an
      entire set of items, or documents, many of which will prove
      unrelated to the crime under investigation. … An overbroad
      warrant is unconstitutional because it authorizes a general search
      and seizure.

Commonwealth v. Orie, 88 A.3d 983, 1002-03 (Pa. Super. 2014) (citation

and brackets omitted); see also id. at 1003 (stating that the particularity

requirement of Article I, Section 8 of the Pennsylvania Constitution is more

                                      -9-
J-S42042-20


stringent than that of the Fourth Amendment, and therefore, “if the warrant

is satisfactory under the Pennsylvania Constitution it will also be satisfactory

under the federal Constitution.”). Further, “the Pennsylvania Supreme Court

has instructed that search warrants should be ‘read in a common sense

fashion and should not be invalidated by hypertechnical interpretations. This

may mean, for instance, that when an exact description of a particular item is

not possible, a generic description will suffice.’”     Id. at 1003 (quoting

Commonwealth v. Rega, 933 A.2d 997, 1012 (Pa. 2007). “[W]here the

items to be seized are as precisely identified as the nature of the activity

permits … the searching officer is only required to describe the general class

of the item he is seeking.” Commonwealth v. Kane, 210 A.3d 324, 333 (Pa.

Super. 2019) (citation and quotation marks omitted). Specifically, regarding

electronic devices, “a warrant may permit the seizure of electronic equipment

so long as the search of the equipment is limited to looking for evidence of

the specific crimes that the police had probable cause to believe the defendant

committed.”   Commonwealth v. Green, 204 A.3d 469, 481 (Pa. Super.

2019).

      Here, our review discloses that Warrant Number 192930 identified the

“premises to be searched” as Long’s cell phone, i.e., “Metro PCS cell phone

number of 267-499-[XXXX]. 2250 Lakeside Blvd., Richardson, TX 75082.”

Commonwealth’s Exhibit 40 (Application for Search Warrant and Affidavit

192930), 1/14/16.      In the search warrant Application, Detective Repici


                                     - 10 -
J-S42042-20


identified the “owner” of the items to be searched, with the designation

“(subscriber)” listed behind Long’s cell phone number.         Id.   Further, the

Application specified the following items to be searched:            “Subscriber

information, incoming/outgoing call records, with duration, time and location

of cell site towers, text messages, photos and videos for the cell number of

267-499-[XXXX] from 12-12-15 to present.”           Id.10   Additionally, in the

Affidavit of Probable Cause, Detective Repici avers that Jackson (identified in

the Affidavit as “T.J.”) told detectives that McClain was arguing with someone

by the name of “Little Spence” shortly before the shooting. Id. Detective

Repici also averred that the identified phone number belongs to Long, and

that Warrant Number 192930 requested the described information to

“establish that [Long] and [McClain]” had contact on the date of the shooting

either via text or phone call.” Id.

       The trial court concluded that Warrant Number 192930 was supported

by probable cause, and the information requested “was appropriate for

extraction from the cell[ ]phone.” Trial Court Opinion, 11/20/19, at 9. The

court also concluded that the Warrant specifically described the item to be

seized, i.e., Long’s cell phone. Id.; see also id. at 10 (stating that “[Detective




____________________________________________


10By contrast, Warrant Number 192914, which was served on Metro PCS, the
carrier, does not include “subscriber information” in its description of “items
to be searched.” See Defendant’s Exhibit 3 (Application for Search Warrant
and Affidavit 192914), 12/31/15.

                                          - 11 -
J-S42042-20


Repici] could not state with any greater specificity where evidence of the

shooting could be stored in the phone.”).

         The trial court’s findings are supported by the record. The Affidavit of

Probable Cause specifically sought call records, text messages, photographs

and videos from Long’s cell phone.              See Commonwealth’s Exhibit 40

(Application for Search Warrant and Affidavit 192930), 1/14/16. During the

suppression hearing, Detective Repici explained that a phone “dump” would

retrieve “[e]verything physical out of the phone: Texts, call logs, subscriber

information.” N.T. (Suppression), 1/19/17, at 26. Detective Repici testified

that he took Warrant Number 192930 and the cell phone to the District

Attorney’s Office for inspection. Id. at 26, 41. According to Detective Repici,

he has never received text messages directly from a cell phone carrier. Id.

at 39.

         Additionally, Devon Campbell (“Campbell”), a mobile device forensic

examiner at the Philadelphia District Attorney’s Office, explained that when

her lab receives a mobile device for examination, it is typically accompanied

by a search warrant or consent form. Id. at 64. Campbell testified that text

messages, photos, and videos cannot be obtained through a carrier. Id. at

69.   Campbell explained that she uses a forensic tool to obtain data in a

“dump,” and that everything on the cell phone is transferred to a computer

during the process. Id. at 71-72; see also id. at 74 (wherein Campbell stated

that “there is no way to limit what you get from that dump.”). According to


                                       - 12 -
J-S42042-20


Campbell, at the time data is downloaded in a “dump,” there is no way to

determine when the texts, photographs, or videos were created. Id. at 73.

However, Campbell testified that after a “dump” has been completed, she can

create a report using a specified time period. Id. at 75. The report returned

to investigators is based on the date the file was created. See id. at 76-77;

see also id. at 77-78 (wherein Campbell testified, “[W]hen we [the mobile

forensic lab] are given a search warrant with a date timeline, to the best of

our abilities, we look at what the phone dump has given us and then only give

back active artifacts that were found through that timeframe.”).

      We recognize that it may have been more prudent for Detective Repici

to identify the cell phone’s serial number or other identifying information, as

opposed to simply referencing the provider information in the search warrant

Application.    Nevertheless, we cannot agree with Long’s assertion that

Warrant Number 192930 was insufficiently particular to support a search of

the phone’s contents, as opposed to carrier records.         The specific items

identified in Warrant Number 192930 make clear that Detective Repici

intended to search the contents of the phone. See Kane, supra (explaining

that a description of the general class of items to be searched may be

sufficient). The suppression hearing testimony of both Detective Repici and

Campbell bolster this conclusion. Because the trial court’s conclusions are

sound, and we discern no error in its application of the law, Long is not entitled

to relief on this claim.


                                      - 13 -
J-S42042-20


       Second, Long asserts that even if Warrant Number 192930 is valid, the

search extended beyond the scope of the warrant. Brief for Appellant at 29.

Specifically, Long points to photographs and text messages, stored in

November 2015, which the Commonwealth introduced regarding Long’s

purchase of a gun. Id. Long argues that because Warrant Number 192930

limited the search to items “from 12-12-15 to present[,]” the texts and

photographs about the gun were outside the scope of the warrant. Id. Long

contends that police cannot be permitted to “download a phone’s entire

contents and then rummage through every file, app, and photograph with

complete disregard to the warrant’s limitations….” Id. at 34.11

       Here, Warrant Number            192930      specifically   sought “[s]ubscriber

information, incoming/outgoing call records, with duration, time and location

of cell site towers, text messages, photos and videos for the cell number of

267-499-[XXXX] from 12-12-15 to present.” Commonwealth’s Exhibit 40

(Application for Search Warrant and Affidavit 192930), 1/14/16 (emphasis

added). The trial court determined that the Commonwealth’s use of evidence


____________________________________________


11 From the record, it is unclear what evidence was included in the evidence
report provided to investigators, or when the Commonwealth received the
challenged text messages and photographs. The Commonwealth filed its
Motion in limine seeking to introduce this evidence on April 13, 2017. We
further observe that the certified record does not contain a copy of the
transcripts from April 18, 2017, hearing, during which the Commonwealth
addressed its Motion in limine.




                                          - 14 -
J-S42042-20


created prior to December 12, 2015 (i.e., pictures of Long’s gun in his

bedroom, and text messages concerning his purchase of the gun) did not

constitute a search and seizure outside the scope of the warrant. See Trial

Court Opinion, 11/20/19, at 10-11. Pointing to Campbell’s testimony, the trial

court reasoned that “it was impossible to limit the data extracted from [Long’s]

cell[ ]phone….” Id.12


____________________________________________


12 We note our disagreement with the trial court’s characterization of
Campbell’s testimony. During the suppression hearing, Campbell testified
that, during the phone “dump,” all of the phone’s data will be retrieved, and
cannot be limited. See N.T. (Suppression), 1/19/17, at 73, 74. However,
significantly, Campbell testified that after the forensics lab completes the
“dump,” the data retrieved can be identified by the date it is created, and the
lab can create an evidence report based on a date specified in a search
warrant. See id. 74-75. Campbell specifically explained as follows:

       [Campbell]: So, in the forensic software that we use, it talks
       directly to the phone in a forensics manner and there is no way to
       limit what you get from that dump. We dump the phone, the
       search says a certain date. We give you all that information that
       we can find on the phone from that date. So, yes, I can see when
       pictures were taken, messages were sent, phone calls were made
       and stuff like that. So, yes, I can see from that. I can also look
       on the phone, myself, but in the preservation of evidence, we do
       not like to directly look at the phone. We like to use the forensic
       copy that is made from the phone and use that as what we show
       the detectives or [Assistant District Attorneys]. And then that is
       also given to defense counsel or whoever else needs a copy of it.

       [Assistant District Attorney]: When you actually dump the entire
       phone, you then create a report and the report only includes the
       evidence that is from the date that’s specified on the warrant?

       [Campbell]: Yes, that is -- when they ask for a certain date, that
       is what I get back.

Id.

                                          - 15 -
J-S42042-20


      Moreover, the trial court concluded that any error in its admission of the

challenged evidence was harmless.         Id. at 11.    The trial court stated as

follows:

      Though the dates of [Commonwealth’s Exhibit] 42-C [a text
      message from Long’s phone indicating that he purchased a gun]
      and –D [a text message with included video, which appears to
      show a gun in Long’s bedroom] were outside the scope of the
      search warrant, [Long] was not unfairly prejudiced. Neither piece
      of evidence was directly related to the events, which occurred on
      the date of the shooting. In the context of the week-long trial,
      and in consideration of all of the direct and circumstantial
      evidence, admission of the two (2) pieces of evidence was not
      unfairly prejudicial to [Long] and was, at best, harmless error.

Id.

             The harmless error doctrine, as adopted in Pennsylvania,
      reflects the reality that the accused is entitled to a fair trial, not a
      perfect trial. …. Harmless error exists if the record demonstrates
      either: (1) the error did not prejudice the defendant or the
      prejudice was de minimis; or (2) the erroneously admitted
      evidence was merely cumulative of other untainted evidence
      which was substantially similar to the erroneously admitted
      evidence; or (3) the properly admitted and uncontradicted
      evidence of guilt was so overwhelming and the prejudicial effect
      of the error was so insignificant by comparison that the error could
      not have contributed to the verdict.

Commonwealth v. Hairston, 84 A.3d 657, 671-72 (citations, quotation

marks and paragraph breaks omitted).

       The record supports the trial court’s determination that any error in

admitting the evidence pre-dating Warrant Number 192930’s parameters was




                                      - 16 -
J-S42042-20


harmless, in light of the other evidence supporting the guilty verdict. 13 The

Commonwealth presented the testimony of Porterfield, who stated that she

was with Long until approximately 11:00 a.m. on the day of the shooting,

when she dropped him off at the Johnson Projects, and that she picked Long

up again at approximately 12:30 p.m. See N.T. (Jury Trial), 4/21/17, at 6-7.

Porterfield testified that, at some time that day, while she was with Long,

McClain called her and told her that he had been shot. See id. at 11-12.

       The Commonwealth also introduced Porterfield’s and McClain’s phone

records (including cell tower use), which display numerous phone calls

between Porterfield and Long, Porterfield and McClain, and Long and McClain,

on December 18, 2015.           See Commonwealth’s Exhibits C-68A (McClain’s

12/18/15 Phone Calls (Short Version)), C-69A (Porterfield’s 12/18/15 Phone

Calls (Short Version)); see also N.T. (Jury Trial), 4/25/17, at 94-114 (wherein

Detective Anthony Vega—an FBI Violent Crimes Task Force member detailed

to the Philadelphia Police Department, and an expert in historical cell site

analysis—explained the information contained in the phone records); N.T.

(Jury Trial), 4/26/17, at 5 (wherein Commonwealth’s Exhibits C-68A and C-

69A were admitted into evidence).




____________________________________________


13 As Long does not challenge the sufficiency of the evidence supporting the
guilty verdicts, we decline to undertake a full sufficiency analysis. Rather, we
highlight herein key evidence supporting Long’s convictions.

                                          - 17 -
J-S42042-20


       Further, Szerlik, who witnessed the shooting, testified at trial. Szerlik

testified that he called 911, and gave a short statement to dispatch about the

shooting. N.T. (Jury Trial), 4/21/17, at 77. Within the following week, Szerlik

provided a witness statement to Detective Repici.       Id. at 78-79.    Szerlik

testified that he had identified Long from a photo array. Id. at 80-82, 84.

Additionally, Szerlik provided an in-court identification of Long. Id. at 55-56.

       Thus, in light of the quantum of evidence supporting Long’s guilty

verdicts, any prejudicial effect of the challenged evidence was de minimis, and

is unlikely to have contributed to the verdict. See Hairston, supra. Because

the trial court’s finding of harmless error is supported by the record, Long is

not entitled to relief on this claim.

       Long next argues that the trial court erred in applying the doctrine of

inevitable discovery. Brief for Appellant at 35. Long argues that the trial

court’s application of the doctrine was premised on the violation of Long’s

Miranda14 rights. Id. at 37. Instead, Long argues that because the search

of his phone was not supported by a valid warrant, the doctrine of inevitable

discovery cannot apply. Id. at 37-38.



____________________________________________


14 See Miranda v. Arizona, 384 U.S. 436 (1966). In its Opinion, the trial
court states that “[t]here is no dispute that Detective Repici unlawfully
obtained [Long’s] cell[ ]phone number when the detective questioned him
without first reading the Miranda rights.” Trial Court Opinion, 11/20/19, at
6. The trial court then concluded that the police inevitably would have
discovered Long’s phone number based on their independent investigation.
See id. at 7.

                                          - 18 -
J-S42042-20


       Initially, we observe that both Long’s original and Supplemental Concise

Statement include a claim that all data from Long’s phone should have been

suppressed “because the search was the fruit of a non-[M]irandized custodial

interrogation and an involuntary statement….” Concise Statement, 11/13/18;

Supplemental Concise Statement, 8/2/19. Long does not raise an argument

pursuant to Miranda in his appellate brief. Thus, the trial court’s analysis

concerning the doctrine of inevitable discovery on this basis is not relevant to

the instant appeal. Moreover, as we explained supra, the search of Long’s

phone was supported by a valid warrant. Long is therefore not entitled to

relief on this issue.

       In his second claim, Long contends that the trial court erred in admitting

McClain’s statement, made to Dixon,15 that “Spencer shot me,” under the

excited utterance exception to the prohibition against hearsay.         Brief for

Appellant at 28.        According to Long, “the Commonwealth presented no

evidence to show that the statement was made as a spontaneous response to

the excitement as opposed to a contemplated response made after calm

reflection.”    Id.     Long claims that McClain did not make the contested

statement to Dixon until their second phone call, allowing him time for

reflection. Id. at 41. Long also points to Dixon’s testimony that, at the time


____________________________________________


15Dixon was involved in a romantic relationship with McClain’s mother. While
Dixon is described as McClain’s stepfather throughout the record, McClain
testified that Dixon and his mother never married. See N.T. (Jury Trial),
4/21/17, at 123.

                                          - 19 -
J-S42042-20


he made the statement, McClain “sounded a little playful[.]” Id. Long also

argues      that   McClain   made   inconsistent     statements    throughout    the

investigation and during his trial testimony, which suggests that he is not

trustworthy. Id. at 42.

      “The admission of evidence is a matter vested within the sound

discretion of the trial court, and such a decision shall be reversed only upon a

showing that the trial court abused its discretion.”         Commonwealth v.

Antidormi, 84 A.3d 736, 749 (Pa. Super. 2014) (citation omitted). “An abuse

of discretion is not merely an error of judgment, but is rather the overriding

or misapplication of the law, or the exercise of judgment that is manifestly

unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by

the evidence of record.” Id. (citation and quotation marks omitted).

      Hearsay is an out-of-court statement offered to prove the truth of the

matter asserted. Pa.R.E. 801. Hearsay is generally inadmissible, unless a

specific,    enumerated      exception    applies.     Pa.R.E.    802;   see    also

Commonwealth v. Savage, 157 A.3d 519, 524 (Pa. Super. 2017).

Pennsylvania Rule of Evidence 803(2) provides an exception to the rule

against hearsay for excited utterances:

      (2) Excited Utterance. A statement relating to a startling event
      or condition, made while the declarant was under the stress of
      excitement that it caused. When the declarant is unidentified, the
      proponent shall show by independent corroborating evidence that
      the declarant actually perceived the startling event or condition.

Pa.R.E. 803(2).


                                         - 20 -
J-S42042-20


      Additionally, “[t]here is no set time interval following a startling event

or condition after which an utterance relating to it will be ineligible for

exception to the hearsay rule as an excited utterance.” Id., cmt; see also

Commonwealth v. Carmody, 799 A.2d 143, 147 (Pa. Super. 2002) (stating

that “there is no bright line rule regarding the amount of time that may elapse

between the declarant’s experience and her statement.”).             In considering

whether a statement qualifies as an excited utterance, courts may consider

      1) whether the declarant, in fact, witnessed the startling event;
      2) the time that elapsed between the startling event and the
      declaration; 3) whether the statement was in narrative form
      (inadmissible); and, 4) whether the declarant spoke to others
      before making the statement, or had the opportunity to do so.
      These considerations provide the guarantees of trustworthiness
      which permit the admission of a hearsay statement under the
      excited utterance exception. It is important to note that none of
      these factors, except the requirement that the declarant have
      witnessed the startling event, is in itself dispositive. Rather, the
      factors are to be considered in all the surrounding circumstances
      to determine whether a statement is an excited utterance.

Commonwealth v. Keys, 814 A.2d 1256, 1258 (Pa. Super. 2003) (emphasis

in original; citations omitted). “The crucial question, regardless of the time

lapse, is whether, at the time the statement is made, the nervous excitement

continues to dominate while the reflective processes remain in abeyance.” Id.

      Initially, we observe that the portion of the trial transcripts that include

Dixon’s   testimony   are   not   included    in   the   certified   record.   See

Commonwealth v. Metts, 787 A.2d 996, 1003 (Pa. Super. 2001) (stating

that “[i]t is [the a]ppellant’s duty to provide a complete record to facilitate




                                     - 21 -
J-S42042-20


meaningful appellate review.”). We also note that the trial court summarized

the relevant portion of testimony as follows:

      Ten (10) to fifteen (15) minutes after [] Dixon heard gunshots,
      [McClain] called him. (N.T., 04/24/17[,] at 45). [McClain] told []
      Dixon, “[C]all my mom.” Id. Approximately five (5) minutes
      later, [McClain] again called [] Dixon and said, “Spencer shot me.”
      Id. at 46.

Trial Court Opinion, 11/20/19, at 13.    The Commonwealth and Long each

provide similar summaries in their appellate briefs.

      Though we cannot fully evaluate Long’s claim absent the relevant trial

transcripts, we observe the trial court’s conclusion regarding this issue.

Specifically, the trial court noted that McClain made the second call to Dixon

“merely fifteen (15) minutes after [Long] shot him[;]” McClain was bleeding

and traveling to the hospital at the time he made the statement; and “there

was no evidence that [McClain] spoke to anyone else.” Id. at 13. The trial

court therefore concluded that “[McClain’s] statement was made so near the

occurrence both in time and place as to exclude the likelihood that the

statement emanated in whole or in part from [McClain’s] reflective faculties.”

Id.   Further, the trial court concluded that any error in permitting the

challenged testimony was harmless. Id.

      For the reasons set forth in response to Long’s previous claim, we

conclude that, even if Long had supplied us with a complete record and

established that the trial court improperly admitted the challenged testimony,

any such error would be harmless. The record reveals significant evidence to


                                    - 22 -
J-S42042-20


support Long’s convictions, including, inter alia, cell phone records and a

witness identification. Thus, any prejudice resulting from the admission of

Dixon’s statement was de minimis, and unlikely to have contributed to the

verdict. See Hairston, supra. Accordingly, we cannot grant Long relief on

this claim.16

       Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/30/2020




____________________________________________


16To the extent that Long challenges McClain’s credibility, we note that it is
the exclusive province of the fact finder to make credibility determinations,
and we will not reassess those determinations on appeal.                 See
Commonwealth v. Mack, 850 A.2d 690, 693 (Pa. Super. 2004).

                                          - 23 -